DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species of Figure 2 is acknowledged. The traversal is on the ground(s) that there is insufficient burden because the species share some common features. This is not found persuasive because while by definition species share features, this does not preclude other features as mutually exclusive. This is clear from Applicant's examples wherein Figure 2 has the tunable energy component as a SQUID which his absent in place of the magnetic field element of Figure 8 which is not in the same circuitry as well. Figure 7 has a transformer in place of the additional Josephson junction, and so on.
The requirement is still deemed proper and is therefore made FINAL.
Applicant has pointed to claims 1, 2, 6-13, 15-20 as readable thereon.  However, claims 6-8 depend from non-elected claims 4 and 5 and therefore are also withdrawn.  Therefore, and action on the merits of claims 1, 2, 9-13 and 15-20 follows.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1, 2, 9-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,818,346. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘346 patent anticipate the instant claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herr (US 2016/0013791).
Regarding claim 1, Herr discloses a memory cell system comprising: a quantizing loop (see Figure 2, 60) configured to conduct a quantizing current in a first direction corresponding to storage of a first state of a stored memory state of the memory cell system and to conduct the quantizing current in a second direction opposite the first direction corresponding to storage of a second state of the stored memory state of the memory cell system (see paragraph 0032-0033); and a bias element (56) arranged in the quantizing loop and which is configured to provide a substantially constant flux bias of the quantizing loop in each of the first and second states of the stored memory state (see paragraph 0028).
Regarding claim 2, Herr discloses system of claim 1, wherein the stored memory state is read from the memory cell system in response to the substantially constant flux bias provided by the bias element and a read current that is provided to the memory cell system (the limitation is drawn to the intended use or manner of operating the system and imparts no particular structure to the system—see MPEP 2114). 
Regarding claim 9, Herr discloses system of claim 1, wherein the bias element is configured as a secondary winding of a transformer (L2) that is arranged in series in the quantizing loop and is inductively coupled to a primary winding of the transformer that is configured to conduct a bias current.

Regarding claim 10, Herr discloses memory array comprising an array of memory cell systems (see Figure 17) comprising the memory cell system of claim 1, the array of memory cell systems being arranged in rows and columns; wherein the stored memory state is written between the first and second states in each of the memory cell systems in response to a word-write current provided on a word-write line (WW’s) associated with a respective row of the array of memory cell systems that includes the respective memory cell system and a bit-write current that is provided on a bit-write line (BW’s) associated with a respective column of the array of memory cell systems that includes the respective memory cell system; wherein the stored memory state is read from each memory cell system of the array of memory cell systems in response to the substantially constant flux bias provided by the respective bias element, a bit-read current that is provided on a bit-read line (OUT) associated with the respective column, and a word-read current associated with the respective row.

Allowable Subject Matter
Claims 11-20 are provisionally allowed pending Applicant’s overcoming of the double patent rejection above.
The following is an examiner’s statement of reasons for allowance: although the prior art teaches quantized loop with memory states according to the direction of the quantized loop current, the prior art fails to disclose or reasonably teach in combination (claim 11) the word- write line being inductively coupled to a tunable energy element to reduce an energy barrier between two quantum states of the quantizing loop to provide a quantizing current in one of a first direction and a second direction in the quantizing loop based on the bit-write current in a memory write operation, the first direction of the quantizing current corresponding to a first state of a stored memory state of the memory cell system and the second direction of the quantizing current corresponding to storage of a second state of the stored memory state of the memory cell system and (claim 15)  the bit-read line being coupled to a quantizing loop of the memory cell system to trigger the at least one Josephson junction in response to the bit-read current, the word-read current, and a first direction of a quantizing current associated with the quantizing loop to indicate a first state of the stored memory state in a memory read operation, and to not trigger the at least one Josephson junction in response to the bit-read current, the word-read current, and a second direction of the quantizing current associated with the quantizing loop opposite the first direction to indicate a second state in the memory read operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20130040818, 5398030 teach embodiments of various superconduction quantum memory elements.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS KING/Primary Examiner, Art Unit 2824